Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claim 1, the prior art does not disclose: 
An apparatus for providing controlled motion of independent movers along a path, the apparatus comprising:
a track that forms a path for the plurality of movers;
the path comprising at least one spline curve section having a non-constant radius;
the plurality of movers further comprising at least:
a first mover and a second mover movably mounted on the track for moving along the path;
a plurality of drive elements along the spline curve section of the path comprises a first drive belt and a second drive belt arranged around the track to follow the curvature of the spline curve section of the path;
the second drive belt is positioned downstream in a machine direction from the first drive belt, the first and second drive belts each comprise a surface that is oriented to contact the driven member of the movers,
the first and second drive belts are further configured to sequentially engage the driven member of the movers to provide controlled motion of the movers independently around the track, the first and second drive belts are interleaved to provide continuous contact with the driven member by at least one drive belt along the entire spline curve section of the path; wherein the drive belts are each driven by a rotary motor; and
a programmable computer control system in communication with the rotary motors for controlling the motion of the rotary motors, as claimed.

Relative to claim 17, the prior art does not disclose: An apparatus for controlled motion of a plurality of independent movers along a path comprising:
a. a closed loop track comprising: i. a straight section; and ii. a spline curve section; the track forms a path for movers;
b. a first mover comprising a first driven member that is oriented to travel in the path and the first driven member is oriented to be contacted by at least one drive element at any position along the path; the first driven member comprises a first gear rack joined to the first mover;
c. a second mover comprising a second driven member that is oriented to travel in the path and to be contacted by at least one drive element at any position along the path; the second driven member comprises a second gear rack joined to the second mover;
d. a first drive element comprising a first drive belt having a back side; the first drive belt is configured to follow the curvature of the spline curve section along a first portion of the curved section of track; and the first drive belt transports either the first or second mover around the first portion the curved section of track; and portions of the first drive belt along the spline curve section are supported by a plurality of backup rollers and/or backing plates; the first drive belt is a first toothed timing belt; the first toothed timing belt mechanically engages and drives the first or second gear rack;
e. a second drive element comprising a second drive belt having a back side; wherein the second drive belt is configured to follow the curvature of the spline curve section along a second portion of the curved section of track; and the second drive belt transports either the first or second mover around second portion the curved section of track; and portions of the second belt along the spline curve section are supported by a plurality of backup rollers and/or backing plates; the second drive belt is a first second toothed timing belt; and the second toothed timing belt mechanically engages and drives the first or second gear rack, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655